              Case 3:18-cv-00428-LRH-WGC Document 64 Filed 12/20/19 Page 1 of 2



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     MICHELLE R. SCHWARZ, ESQ.
 3   Nevada Bar No. 005127
     mschwarz@lawhjc.com
 4
                HALL JAFFE & CLAYTON, LLP
 5                    7425 PEAK DRIVE
                LAS VEGAS, NEVADA 89128-4338
 6                      (702) 316-4111
                      FAX (702) 316-4114
 7
     Counsel for Defendant
 8   Jacobs Entertainment, Inc.

 9
                                           UNITED STATES DISTRICT COURT
10
                                                   DISTRICT OF NEVADA
11

12    JANE DOE, a minor by and through her natural              CASE NO.: 3:18-cv-428-LRH-WGC
      parent, GRACE DOE;
13
                                           Plaintiff,
14                                                              STIPULATION TO WITHDRAW
               vs.                                              DEFENDANT JACOBS
15                                                              ENTERTAINMENT, INC.’S MOTION
      CARSON CITY, a consolidated municipality and a            FOR SUMMARY JUDGMENT [ECF 58]
16    political subdivision of the State of Nevada; JAYE        PENDING RESOLUTION OF CLAIM
      PHILLIPS, individually; JACOBS
17    ENTERTAINMENT, INC., a foreign corporation,                     AND ORDER THEREON
18                                         Defendants.
19

20            Plaintiff, Jane Doe, by and through her natural parent, Grace Doe, by and through her counsel of

21   record; Defendant Carson City, a consolidated municipality and a political subdivision of the State of

22   Nevada, and Defendant Jaye Phillips, by and through their counsel of record; and Defendant Jacobs

23   Entertainment, Inc., by and through its counsel of record, hereby request that the Court withdraw Defendant

24   Jacobs Entertainment, Inc.’s Motion for Summary Judgment [ECF 58] pending resolution of the claims in

25   this matter.

26            This stipulation is made in good faith to allow the parties to make diligent and sincere efforts to

27   resolve the matter without further involvement for the Court and is not for the purpose of causing any undue

28   delay.
           Case 3:18-cv-00428-LRH-WGC Document 64 Filed 12/20/19 Page 2 of 2



 1          IT IS SO STIPULATED.

 2   DATED this 20th day of December, 2019.               DATED this 20th day of December, 2019.

 3   LAGOMARSINO LAW                                      HALL JAFFE & CLAYTON, LLP

 4

 5   BY: /s/ Andre M. Lagomarsino                         BY: /s/ Michelle R. Schwarz
     ANDRE M. LAGOMARSINO, ESQ.                           STEVEN T. JAFFE, ESQ.
 6   Nevada Bar No. 6711                                  Nevada Bar No. 7035
     3005 W. Horizon Ridge Pkwy., Suite 241               MICHELLE R. SCHWARZ, ESQ.
 7   Henderson, NV 89052                                  Nevada Bar No. 5127
     Attorney for Plaintiff Jane Doe                      7425 Peak Drive
 8                                                        Las Vegas, NV 89128
                                                          Attorneys for Jacobs Entertainment, Inc.
 9
     DATED this 20th day of December, 2019.
10
     ROBISON SHARP SULLIVAN BRUST
11

12
     BY: /s/ Kent R. Robison
13   KENT R. ROBISON, ESQ.
     Nevada Bar No. 1167
14   71 Washington Street
     Reno, NV 89503
15   Attorney for Defendant Carson City
     and Jaye Phillips
16

17                                                   ORDER

18          In consideration of the stipulation by the parties, and with good cause appearing,

19          IT IS HEREBY ORDERED that Defendant Jacobs Entertainment, Inc.’s Motion for Summary

20   Judgment [ECF 58] is withdrawn pending resolution of the claims in this matter.

21          IT IS FURTHER ORDERED that any hearing currently set shall be vacated.

22          IT IS SO ORDERED.

23          DATED this _____
                       23rd day of December, 2019.
24                                                            ________________________________
                                                          _______________________________________
                                                              LARRY
                                                          UNITED     R. HICKS
                                                                  STATES  DISTRICT COURT JUDGE
25                                                            UNITED STATES DISTRICT JUDGE
26

27

28
                                                         2
